DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 14-15, 17-22, and 28-39 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 12/17/2021, pages 1-3). Additionally, Applicant’s amended language of: “determine a start of betting corresponding to when a first bet is placed on any of the betting areas; … determine an end of betting corresponding to when a first card of the game is dealt from an electronic dealing shoe associated with the gaming table” overcomes the prior art of record.   Upon conducting an updated search and reviewing the prior art, the closest prior art appears to be U.S. Patent Application Publication 2011/0052049 A1 to Rajaraman and 2005/0026680 A1 to Gururajan.  Gururajan generally discloses a system that automatically monitors playing of a game and gathers data in real time.  An overhead imaging system automatically images the game table and provides an overhead view of the game table and/or the dealer's chip tray.  A lateral imaging system images the gaming area, especially the wagering regions, to provide a lateral view of the chips on the table.  Rajaraman generally discloses an object evaluation system may determine a value for a stack of objects that appear in a pixelated color image.

However, Gururajan and/or Rajaraman in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 14-15, 17-22, and 28-39 are allowable as amended over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715